TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00223-CV



                        In re The State of Texas, ex rel. Jennifer A. Tharp




      ORIGINAL PROCEEDING FROM THE DISTRICT COURT OF COMAL COUNTY



                                                ORDER


PER CURIAM

                Relator State of Texas, through Jennifer A. Tharp, the Criminal District Attorney of

Comal County, has filed a petition for writ of mandamus and a motion for temporary stay. See Tex.

R. App. P. 52.8, 52.10. We grant the motion for temporary relief and stay all proceedings, pending

further order of this Court. The Court orders the real party in interest to file a response to the petition

for writ of mandamus on or before April 17, 2015. The Court further requests that any response filed

by respondent, the Honorable Charles A. Stephens, II, also be filed on or before April 17, 2015.

                It is ordered April 15, 2015.



Before Justices Puryear, Pemberton, and Bourland